Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 1-21 are currently pending and are addressed below.

Response to Amendment
The amendment filed 07/01/2022 has been entered. Claims 1-21 are currently pending. 

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. In response to Applicant's argument that the prior art of record fails to render obvious the newly amended claim limitations, the Examiner respectfully disagrees. Respectfully, the Applicant appears to be applying a piecemeal analysis of the references, and not appreciating the combined teachings of the references. Rezvan teaches the claim limitations with respect to generating a first trajectory, determining if the first trajectory satisfies bounding conditions, and generating a second trajectory and controlling the ADV to follow one of the trajectories based on an analysis of the bounding conditions. 
Although Rezvan does not use the word “independent” to describe the various route generations, Rezvan at least renders obvious, if not implicitly discloses that the routes are independently generated in para. ¶0088. Additionally, as previously noted, Rezvan incorporates two separate patent applications by reference which provide additional details related to the route generation (Silva et al. PGPUB US 2020/0225669 and Silva et al. PGPUB US 2019/0384309). Silva ‘669 further teaches independently generating plural possible trajectories in parallel (see at least ¶0017-0020). The Zhou reference was relied upon for the teaching of generating the second trajectory utilizing an objective function. The combination of Rezvan’s teaching of generating multiple potential routes and selecting a route based on bounding conditions and Zhou’s teaching of utilizing an objective function to generate the route meets the claim limitations. Therefore, the prior art of record meets the claim limitations, and Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rezvan et al. (US 2021/0339741) in view of Zhu et al. (US 2019/0079528).

Regarding claim 1: 
Rezvan teaches A computer-implemented method to generate a driving trajectory for an autonomous driving vehicle (ADV) (see at least abstract, [0001]), the method comprising: 
determining one or more bounding conditions based on a perceived environment of an autonomous driving vehicle (ADV) (detected obstacle bounds, collision risk, [0012-0015]); 
generating a first trajectory (planning system 412, 824, Figs. 4, 8, ¶0040, details of trajectory planning incorporated by reference from applications 16/805,118 and 15/632,208) using a neural network model, wherein the neural network model is trained to generate a driving trajectory (Rezvan further teaches wherein the planning system generates the trajectory as disclosed in 16/805,118 and 15/632,208, which disclose utilizing a neural network for performing the method. Rezvan further teaches wherein the planning system is performed in memory 818, and wherein memory 818 and 850 may be implemented as a neural network, see at least ¶0097).
determining if the first trajectory satisfies the one or more bounding conditions (checking trajectories against safety thresholds, margins, see at least ¶0011-12 ¶0031); 
if the first trajectory satisfies the one or more bounding conditions, controlling the ADV autonomously according to the first trajectory (if safety conditions met, proceed along route 204 as planned, see at least ¶0031); and 
otherwise, controlling the ADV autonomously according to a second trajectory (generate potential new routes when collision threshold exceeded, see at least ¶0031), wherein the second trajectory is generated independently of the first trajectory (generating a new route using the planning system based on updated parameters, see at least ¶0088).
Rezvan does not explicitly teach wherein the second trajectory is generated based on an objective function based on at least the one or more bounding conditions.
Rezvan does further teach selecting among a plurality of trajectories using an objective function based on at least the one or more bounding conditions (selecting a value of parameters to optimize safety, see at least ¶0069).
Zhu teaches a system and method of generating a driving trajectory for an autonomous driving vehicle including generating a trajectory based on an objective function based on one or more bounding conditions (see at least ¶0070).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of generating driving trajectories for autonomous vehicles as taught by Rezvan with the well-known technique of generating trajectories based on optimizing parameters as taught by Zhu in order to generate optimized trajectories based on desired characteristics such as obstacle avoidance, comfort, time, or other parameters.
Alternately or in addition, in case Rezvan does not clearly teach the second route being independently generated, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing of the invention, to utilize the planning system as taught by Rezvan to generate a new, independent route as one of a limited number of options for generating a new route.

Regarding claim 2:
Zhu further teaches wherein generating the second trajectory based on at least an objective function comprises: generating a path profile based on traffic rules and one or more obstacles perceived by the ADV (see at least abstract, ¶0025-27); 
generating a speed profile based on the path profile, wherein the speed profile includes, for each of the one or more obstacles, a decision to yield or overtake the obstacle (see at least abstract, ¶0025-27); and 
generating the second trajectory based on the path profile, the speed profile, and the objective function using dynamic programming such that the ADV can be controlled autonomously based on the second trajectory (see at least abstract, ¶0025-27).

Regarding claim 3:
Zhu further teaches smoothing the first or the second trajectory based on a smoothing function, wherein the smoothing function is determined based on the one or more bounding conditions (see at least ¶0070).

Regarding claim 4:
Rezvan further teaches wherein the one or more bounding conditions includes a lane bound, an obstacle bound (see at least abstract, ¶0012-0015), or a traffic light bound.

Additionally, Zhu further teaches wherein the one or more bounding conditions includes a lane bound (¶0057), an obstacle bound (¶0025-0027), or a traffic light bound (¶0049).

Regarding claim 5:
Rezvan further teaches wherein the first trajectory is generated using the neural network model based on a capability of the ADV and the perceived environment of the ADV (see at least ¶0070-0071, ¶0082-0083, ¶0092-0094).

Regarding claim 6:
Rezvan further teaches determining the one or more bounding conditions based on map information, wherein the map information is retrieved from a local or a remote database of the ADV (see at least ¶0099).
Alternately or in addition, Zhu also further teaches determining the one or more bounding conditions based on map information, wherein the map information is retrieved from a local or a remote database of the ADV (see at least ¶0041-0042).

Regarding claim 7:
Zhu further teaches wherein generating the second trajectory based on at least an objective function comprises: 
generating a plurality of trajectory candidates; 
determining a trajectory cost based on the objective function for each of the plurality of trajectory candidates, the objective function having a safety factor, a comfort factor, and/or a progress factor; and 
selecting one of the plurality of trajectory candidates as the second trajectory, wherein the selected trajectory has a lowest trajectory cost (see at least ¶0028, ¶0061-0064, Fig. 13).

Regarding claims 8-21, the combination of Rezvan and Zhu teaches a computer readable medium and system performing the method as in claims 1-7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RYAN J. RINK
Examiner
Art Unit 3664


/Ryan Rink/Primary Examiner, Art Unit 3664